UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6779


LAWRENCE JOHNSON,

               Plaintiff - Appellant,

          v.

T. O’BRIEN, Warden; CAPTAIN WILSON; LIEUTENANT TREES; J.
GILLEY, Lieutenant; T. TAYLOR, Correctional Officer; W.
WELCH, Correctional Officer; J. BAKER, Correctional Officer;
CORRECTIONAL   OFFICER  CRUM;   B.   SHOEMAKER, Correctional
Officer;   S.   WHITE,  Correctional   Officer;  L.  BISHOP,
Correctional Officer; A. O’QUINN, Correctional Officer; T.
ROBINSON, Correctional Officer; R. SMITH, Correctional
Officer; A. RUTHERFORD, RN,

               Defendants - Appellees.



                             No. 11-6888


LAWRENCE JOHNSON,

               Plaintiff - Appellant,

          v.

T. O’BRIEN, Warden; CAPTAIN WILSON; LIEUTENANT TREES; J.
GILLEY, Lieutenant; T. TAYLOR, Correctional Officer; W.
WELCH, Correctional Officer; J. BAKER, Correctional Officer;
CORRECTIONAL   OFFICER  CRUM;   B.   SHOEMAKER, Correctional
Officer;   S.   WHITE,  Correctional   Officer;  L.  BISHOP,
Correctional Officer; A. O’QUINN, Correctional Officer; T.
ROBINSON, Correctional Officer; R. SMITH, Correctional
Officer; A. RUTHERFORD, RN,

               Defendants - Appellees.
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge. (7:09-cv-00165-JCT)


Submitted:   November 17, 2011        Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Johnson, Appellant Pro Se.    David Lew, Sara Bugbee
Winn, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Lawrence Johnson seeks to appeal the district court’s

orders denying his motion to appoint counsel and laying venue.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

orders Johnson      seeks   to   appeal    are   neither   final   orders   nor

appealable interlocutory or collateral orders.                Accordingly, we

dismiss the appeals for lack of jurisdiction.              We deny Johnson’s

motion   to    appoint   counsel.     We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                      3